DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “408” in Figure 4 has been used to designate both a paging occasion for new UE 2 and a gap.  In paragraph 0072, the gap is labeled with reference character “410”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22 and 52 are objected to because of the following informalities:  
In line 5, “a second time resources” should be changed to “a second time resource”.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30 and 60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 30 and 60 are directed towards a “computer-readable medium”.  As the claims do not limit the scope of this computer-readable medium to be “non-transitory”, the scope can contain both transitory computer-readable media (such as a carrier wave or signal) and non-transitory computer-readable media (such as computer memory).  A transitory computer-readable medium is non-statutory because it does not fall within one of the statutory categories of patentable subject matter.  Since transitory computer-readable media fall within the scope of claims 30 and 60, they are rejected as being directed to non-statutory subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 9, 11-15, 26-37, 39, 41-45, and 56-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0107267 to Wu et al.

Regarding claim 1:
Wu discloses a method of wireless communication at a User Equipment (UE), comprising: 
receiving a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
determining whether to monitor for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE determines whether to monitor for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152).


Regarding claim 26:
an apparatus for wireless communication at a User Equipment (UE), comprising 
a memory (see the memory 2003 of Figure 21, for example); and
at least one processor coupled to the memory and configured to (see the processor 2001 of Figure 21, for example): 
receive a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
determine whether to monitor for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE determines whether to monitor for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152).

Regarding claim 29:
Wu discloses an apparatus for wireless communication at a User Equipment (UE) (see Figures 19 and 21, for example), comprising: 
means for receiving a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
means for determining whether to monitor for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE determines whether to monitor for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152).

Regarding claim 30:
Wu discloses a computer-readable medium storing computer executable code for wireless communication at a User Equipment (UE), the code when executed by a processor cause the processor to (see Figure 21 and paragraphs 0379-0380, for example): 
receive a configuration for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
determine whether to monitor for a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the UE determines whether to monitor for the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152).

Regarding claim 31:
Wu discloses a method of wireless communication at a base station, comprising 
configuring a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
determining whether to transmit a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS); 
wherein the base station determines whether to transmit the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it 

Regarding claim 56:
Wu discloses an apparatus for wireless communication at a base station, comprising 
a memory (see the memory 2003 of Figure 21, for example); and 
at least one processor coupled to the memory and configured to (see the processor 2001 of Figure 21, for example): 
configure a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
determine whether to transmit a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS), 
wherein the apparatus determines whether to transmit the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side).

Regarding claim 59:
Wu discloses an apparatus for wireless communication at a base station, comprising: 
means for configuring a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
means for determining whether to transmit a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS), 
wherein the apparatus determines whether to transmit the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side).

Regarding claim 60:
Wu discloses a computer-readable medium storing computer executable code for wireless communication at a base station, the code when executed by a processor cause the processor to: 
configure a User Equipment (UE) for a reception cycle (disclosed throughout; see step S110 of Figure 1 as well as paragraph 0064, for example; the configuration of the UE group WUS is configuration of a reception cycle (the paging cycle) as it configures the WUS information for the paging cycle); and 
determine whether to transmit a wake up signal (WUS) during a WUS time resource of the reception cycle (disclosed throughout; as indicated in paragraph 0064, for example, the base station determines whether to transmit a particular WUS when the UE is part of the UE group corresponding to that WUS), 
wherein the base station determines whether to transmit the WUS during the WUS time resource based on a duration of a time gap between WUS resources and a paging occasion (disclosed throughout; see paragraphs 0141 and 0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); see also paragraphs 0085 and 0152; see also Figure 18 and paragraphs 0315-0319, for example, which describe the base station side).

Regarding claims 2, 27, 32, and 57:
Wu discloses the limitations of defining a UE group identification assigned to one or more sub-group UEs in a UE group, wherein the one or more sub-group UEs include the UE (disclosed throughout; see paragraph 0064, for example, which indicates that the UE is art of a group corresponding to a WUS; see also paragraphs 0146-0152, for example); and 
monitoring for a WUS for the UE group for the one or more sub-group UEs assigned to the UE group to wake-up for the paging occasion (disclosed throughout; see paragraph 0064, 

Regarding claims 3 and 33:
Wu discloses the limitation that a common WUS is configured to wake-up each of the one or more sub-group UEs monitoring a same WUS resource (disclosed throughout; see paragraph 0240, for example).

Regarding claims 4 and 34:
Wu discloses the limitations that a common WUS for each of the one or more subgroup UEs in a same WUS resource is configured to be a group WUS or a non-group specific WUS (disclosed throughout; see paragraph 0240, for example, which defines at least a group common WUS).

Regarding claims 5 and 35:
Wu discloses the limitations that the one or more sub-group UEs include a first set of sub-group UEs and a second set of sub-group UEs (disclosed throughout; see paragraph 0064, for example, which discloses a first group/set of sub-group UEs (the group corresponding to the UE) and at least a second group/set of sub-group UEs (the other groups); see also Figure 2 and paragraph 0174, for example); 
wherein the WUS for the first set of sub-group UEs in a first WUS resource comprises at least one of a non-group specific WUS, a first common WUS, or a first group WUS (disclosed throughout; as indicated in paragraphs 0064 and 0174, for example, the WUS#1, , wherein the WUS for the second set of sub-group UEs in a second WUS resource comprises at least one of a second common WUS or a second group WUS (disclosed throughout; as indicated in paragraphs 0064 and 0174, for example, the WUS#1, WUS#2, and WUS#3 are at least group WUSs).

Regarding claims 6 and 36:
Wu discloses the limitations wherein the non-group specific WUS indicates for at least one UE without grouping capability to wake-up for the PO or for multiple UEs from different sub-groups within a first group to wake-up for the PO, 
wherein the first common WUS indicates for more than one first sub-group UE to wake-up for the PO without indicating for a UE without grouping capability to wake-up, and 
wherein the first group WUS indicates for at least one UE from a single sub-group from the first group to wake-up for the PO (disclosed throughout; see paragraph 0064, for example, which discloses that the group WUS indicates that the UEs from a single sub-group are to wake-up for the PO; the other limitations are claimed in the alternative in parent claims 5 and 35 and are thus not required in this claim).

Regarding claims 7 and 37:
Wu discloses the limitations wherein the second common WUS indicates for multiple UEs from different sub-groups in a second group to wake-up for the PO, and
wherein the second group WUS indicates for at least one UE from a second, single sub-group within the second group to wake-up for the PO (disclosed throughout; see paragraph 0064, for example, which discloses that the group WUS indicates that the UEs from a single sub-

Regarding claims 9 and 39:
Wu discloses the limitations that an amount of one or more sub-group UEs in a same WUS resource is equal to an amount of one or more sub-group UEs in each of the WUS resources or independently configured per WUS resource (see paragraphs 0149-0150 and 0152, for example, which discloses that the UEs per each WUS resource may be further grouped, and the decision on further grouping is independent for each time gap; further, paragraph 0151 indicates that the number of groups for each WUS resource may be the same).

Regarding claims 11 and 41:
Wu discloses the limitations that an amount of UE groups per WUS resource is the same or independently configured for WUS resources using a different time gap between the WUS resources and an associated paging occasion (see paragraphs 0149-0150 and 0152, for example, which discloses that the UEs per each WUS resource may be further grouped, and the decision on further grouping is independent for each time gap; further, paragraph 0151 indicates that the number of groups for each WUS resource may be the same).

Regarding claims 12 and 42:
Wu discloses the limitations that at least one of an amount of UE groups per WUS resource or a WUS resource pattern is the same or independently configured for WUS resources with a time gap between the WUS resources and an associated paging occasion (see 

Regarding claims 13, 28, 43, and 58:
Wu discloses the limitations wherein the reception cycle is at least one of a discontinuous reception (DRX) cycle or an extended DRX (eDRX) cycle (disclosed throughout; see Figure 3, for example, which shows that at least DRX and eDRX are used);
wherein the WUS time resource is at least one of a DRX WUS time resource or an eDRX WUS time resource (disclosed throughout; see Figure 3, for example, which shows both DRX time resources and eDRX time resources); 
wherein the UE determines whether to monitor for the WUS during the DRX WUS time resource or the eDRX WUS time resource based on a duration of a DRX time gap between DRX WUS resources and the paging occasion and an eDRX time gap between eDRX WUS resources and the paging occasion (disclosed throughout; as indicated in paragraph 0064, for example, the UE determines whether to monitor for a particular WUS when the UE is part of the UE group corresponding to that WUS; see also paragraphs 0141-0145, for example; the UE determines whether it is part of a group based on a time gap between the WUS resources and a paging occasion (determined by the time offset type); the time offset types are based on DRX or eDRX; see also paragraphs 0085 and 0152).

Regarding claims 14 and 44:
Wu discloses the limitations wherein a first DRX WUS time resource is configured for a group of UEs having a DRX configuration to monitor at least one of a group-specific DRX WUS or a non-group-specific DRX WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example), and 
wherein a second DRX WUS time resource is configured for a second group of UEs with a second configuration of DRX to monitor at least one of the group-specific DRX WUS or the non-group-specific DRX WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example).

Regarding claims 15 and 45:
Wu discloses the limitations wherein a first eDRX WUS time resource is configured for a group of UEs having a first eDRX configuration to monitor at least one of a group-specific WUS or a non-group-specific WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example), and 
wherein a second eDRX WUS time resource is configured for a second group of UEs having a second eDRX configuration to monitor at least one of the group-specific WUS or the non-group-specific WUS (disclosed throughout; see Figure 3 and paragraph 0190, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 8 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0107267 to Wu et al in view of R2-1901488 “Further consideration on UE grouping for WUS” to ZTE et al.  

Regarding claims 8 and 38:
Wu discloses the limitations of parent claims 5 and 35 as indicated above.  Wu does not explicitly discloses the limitations of claims 8 and 38 that the first set of sub-group UEs are assigned a UE group identification based on a first weighting factor, and the second set of sub-group UEs are assigned a UE group identification based on a second weighting factor.  However, ZTE discloses, in analogous art, a formula for further UE grouping for WUS in section 2.4.  This formula further divides the UEs into groups based on a first weighting factor (W for NB-IoT devices) and a second weighting factor (Nn for eMTC devices).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to utilize first and second weighting factors to further divide the UEs into groups as suggested by ZTE.  The rationale for doing so would have been to reduce the false awakening rate as suggested in section 2.4 of ZTE.

Claims 10 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0107267 to Wu et al in view of R1-1807560 “Updated feature lead summary of Wake-up signal configurations and procedures in NB-IoT” to Huawei et al.  

Regarding claims 10 and 40:
Wu discloses the limitations of parent claims 9 and 39 as indicated above.  Wu does not explicitly disclose the limitations of claims 10 and 40 that the amount of one or more sub-group UEs in each of the WUS resources is equal to 1, 2, 4, or 8.  However, Huawei discloses this limitation on page 5.  See Proposal 1, which indicates that the number of WUS associated with one PO is selected from the group 1, 2, 4, and 8.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to disclose indicate that the number of sub-group UEs in each of the WUS resources is selected from the group 1, 2, 4, and 8.  The rationale for doing so would have been to simplify the signaling to indicate the number of sub-group UEs in each of the WUS resources.  

Allowable Subject Matter
Claims 16-25 and 46-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0396687 to Hwang et al discloses a method for receiving a paging message using a wake up signal (WUS) for machine type communication (MTC) UEs.  
U.S. Patent Application Publication 2020/0229095 to Shrestha et al discloses a method for wake up signaling.  
U.S. Patent Application Publication 2020/0053645 to Charbit et al discloses UE group wake up signal (WUS) in NB-IOT.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 10, 2021